

SUBSCRIPTION AGREEMENT


This SUBSCRIPTION AGREEMENT is made by and between Native American Energy Group,
Inc., a Delaware corporation (the “Company” or “NAGP”) and the investor whose
name is set forth on the signature page hereto (the “Investor”) (the Company and
the Investor may be referred to herein collectively as the “Parties”).


In connection with the offering by the Company of Bridge Units, consisting of
Bridge Notes and Bridge Shares, the Parties hereto agree as follows:


ARTICLE 1
THE SECURITIES


Section 1.01.  THE FINANCING AGREEMENT.


I understand that by signing this Subscription Agreement, I am agreeing to
purchase the number of Bridge Units set forth on the signature page hereof and
to be bound by all of the terms and conditions of the Financing Agreement dated
as of July 25, 2011 by and among  NAGP, High Capital Funding, LLC, a Delaware
limited liability company as the Lead Investor, David A. Rapaport as the Escrow
Agent, and the Investors signatory thereto (the “Financing Agreement”),
including the Escrow Terms and form of Bridge Note attached to the Financing
Agreement as Exhibits A and B, respectively. A copy of the Financing Agreement
is attached hereto as Exhibit I. My signature on this Subscription Agreement is
deemed to be a signature on the Financing Agreement.  All italicized terms
herein, otherwise stated, have the meanings ascribed to them in the Financing
Agreement.  The Bridge Units, the Bridge Notes, and the Bridge Shares are
sometimes referred to herein collectively as the “Securities.”


Section 1.02.  LEGENDS; SECURITIES NOT REGISTERED UNDER THE SECURITIES ACT OF
1933.


The Securities have not been registered under the Securities Act of 1933, as
amended (the “Act”).  The certificates representing the Bridge Notes and the
Bridge Shares shall bear the following legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 
1

--------------------------------------------------------------------------------

 


This offering is not a public offering and is intended to be made pursuant to
exemptions from registration as set forth in Section 4(2) of the Act and
Regulation D as promulgated by the Securities and Exchange Commission (“SEC”)
under the Act.  This offering is also intended to be exempt from the
registration requirements of various state securities laws as may be applicable.


Section 1.03.  FEES.


The Company reserves the right to pay to each Placement Agent, as compensation
for services in connection with this offering, 5% of the gross proceeds from
sales of Securities by the Placement Agent, payable in cash upon each Closing,
and a five-year warrant to purchase that certain number of shares of common
stock of the Company equal to 10% of the Bridge Shares sold by such Placement
Agent, at an exercise price of $0.60 per share, which warrant shall be issued
following the final Closing.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Section 2.01.  INVESTOR REPRESENTATIONS AND WARRANTIES.


The Investor makes each and every one of the representations and warranties set
forth in the document entitled Investor Representations and Warranties Agreement
attached hereto and incorporated herein by this reference as if such document
were set forth herein in its entirety.


Section 2.02.  COMPANY REPRESENTATIONS AND WARRANTIES.


The Company hereby represents, warrants and covenants to the Investor as
follows:


(a)           The Company has been duly organized and validly exists as a
corporation in good standing under the laws of its state of incorporation.  The
Company is duly qualified or licensed and in good standing as a foreign
corporation in each jurisdiction in which its ownership or leasing of any
properties or the character of its operations requires such qualification or
licensing and where failure to so qualify would have a material effect on the
Company.  The Company has all requisite corporate power and authority, and all
material and necessary authorizations, approvals, orders, licenses, certificates
and permits of and from all governmental regulatory officials and bodies to own
or lease its properties and conduct its businesses, and the Company is doing
business in compliance with all such authorizations, approvals, orders,
licenses, certificates and permits and all federal, state and local laws, rules
and regulations concerning the business in which it is engaged except where the
failure so to do business in compliance would not have a material adverse effect
on the business of the Company.  The disclosures in the Disclosure Documents (as
defined in subsection 2.02 (b) below) concerning the effects of federal, state
and local regulation on the Company’s business as currently conducted and as
contemplated are correct in all material respects and do not omit to state a
material fact.  The Company has all corporate power and authority to enter into
this Subscription Agreement, to issue and deliver Bridge Notes and the Bridge
Shares, and to carry out the provisions and conditions hereof and thereof, and
all consents, authorizations, approvals and orders required in connection
herewith and therewith have been obtained or will have been obtained prior to
each Closing.  No consent, authorization or order of, and no filing with, any
court, government agency or other body is required for the issuance of the
Bridge Notes or the Bridge Shares except with respect to applicable federal and
state securities laws.

 
2

--------------------------------------------------------------------------------

 


(b)           The authorized capital and the issued and outstanding securities
of the Company are as set forth in the Company’s Annual Report on Form 10-K/A
for the period ending December 31, 2010 (the “Annual Report”) , which is
attached hereto as Exhibit II and incorporated herein by this reference.  All
material and relevant information about the Company is set forth in the Annual
Report; in the Company’s Quarterly Report on Form 10-Q for the period ending
March 31, 2011 (the “Quarterly Report”); the Current Reports on Form 8-K and
8-K/A filed on June 2, 7, 8, and 23, 2011 (the “Current Reports”); and in all
other documents we file pursuant to section 13(a), 13(c), 14 or 15 of the
Exchange Act after the date of this Memorandum (the “Future Documents,” and
together with the Annual Report, Quarterly Report and Current Reports, the
“Disclosure Documents”).  The Quarterly Report, Current Reports and Future
Documents, along with the exhibits to the Annual Report, although not attached
hereto, are incorporated herein by this reference and shall be provided by us
upon request.  The Future Documents will update, supplement and supersede the
information in this Subscription Agreement and the all preceding Disclosure
Documents.


(c)           Except as described in the Disclosure Documents and except for the
transactions contemplated by this Subscription Agreement and the Securities,
there are: (A) no outstanding warrants, options or rights to subscribe for or
purchase any capital stock or other securities from the Company, (B) no voting
trusts or voting agreements among, or irrevocable proxies executed by,
stockholders of the Company, (C) no existing rights of stockholders to require
the Company to register any securities of the Company or to participate with the
Company in any registration by the Company of its securities, and (D) no
agreements among stockholders providing for the purchase or sale of the
Company’s capital stock.


(d)           This Subscription Agreement and the attachments hereto have been
duly and validly authorized, executed and delivered by the Company and are valid
and binding agreements of the Company, enforceable in accordance with their
respective terms, except to the extent that the enforceability hereof or thereof
may be limited by (A) bankruptcy, insolvency, reorganization, moratorium or
similar laws from time to time in effect and affecting the rights of creditors
generally, (B) limitations upon the power of a court to grant specific
performance or any other equitable remedy, or (C) a finding by a court of
competent jurisdiction that the indemnification provisions herein are in
violation of public policy.  The Securities have been duly authorized, and to
the best knowledge of the Company, the Securities are not and will not be
subject to the preemptive rights of any stockholder of the Company.
 
(e)           The Company has good and marketable title to, or valid and
enforceable leasehold estates in, all items of real and personal property owned
or leased by it, free and clear of all material liens, claims, encumbrances,
security interests, and defects of any material nature whatsoever.

 
3

--------------------------------------------------------------------------------

 


(f)           There is no litigation or governmental proceeding pending or
threatened against, or involving the properties or business of, the Company
which the Company believes would materially adversely affect the value or the
operation of the properties or the business of the Company, except as set forth
in the Disclosure Documents.


(g)           The financial statements of the Company contained in the
Disclosure Documents fairly present the financial position and the results of
operations of the Company at the dates and for the periods to which they apply;
and such financial statements have been prepared in conformity with generally
accepted accounting principles, consistently applied throughout the periods
involved.


(h)           There has been no material adverse change in the condition or
prospects for commercialization of the Company, financial or otherwise, as of
the latest dates as of which such condition or prospects, respectively, are set
forth in this Subscription Agreement and the Disclosure Documents; and the
outstanding debt, the property and the business of the Company each conforms in
all material respects to the descriptions thereof contained herein and therein.


(i)           The Securities conform in all respects to all statements in
relation thereto contained herein or in the Securities.


(j)           The Company is not in violation of its Articles of Incorporation
or Bylaws.  Neither the execution and delivery of this Subscription Agreement or
the Securities, nor the issuance of the Securities, nor the consummation of any
of the transactions contemplated herein or in the Securities, nor the compliance
by the Company with the terms and provisions contained herein, or in the
Securities, has conflicted with or will conflict with, or has resulted in or
will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any indenture,
mortgage, deed of trust, note, loan or credit agreement or any other agreement
or instrument evidencing an obligation for borrowed money, or any other
Subscription Agreement or instrument to which the Company is subject; nor will
such action result in any violation of the provisions of the Articles of
Incorporation or the Bylaws of the Company, or any statute or any order, rule or
regulation applicable to the Company of any court or of any federal, state or
other regulatory authority or other government body having jurisdiction over the
Company; except for any conflict, breach, default, lien, charge or encumbrance
which does not have a material and adverse effect on the Company, any of its
business, property or assets, or any transactions contemplated hereby or by the
Securities.


(k)           All taxes which are due and payable from the Company have been
paid in full, and the Company does not have any material tax deficiency or claim
outstanding, assessed, or proposed against it.

 
4

--------------------------------------------------------------------------------

 


(l)           Subsequent to the dates as of which information is given in this
Subscription Agreement or the Disclosure Documents, and except as may otherwise
be indicated or contemplated herein or therein, the Company has not (A) issued
any securities or incurred any liability or obligation, direct or contingent,
for borrowed money, in excess of $1,000,000 in the aggregate, or (B) entered
into any transaction other than in the ordinary course of business, or (C)
declared or paid any dividend or made any other distribution on or in respect of
its capital stock.  The Investor acknowledges that the Company is planning on
conducting financing activities in the near future which will result in the
issuance of securities of the Company to third parties.


(m)           The Company owns or possesses, free and clear of all liens or
encumbrances and rights thereto or therein by third parties, the requisite
licenses or other rights to use all trademarks, service marks, copyrights,
service names, trade names, patents, patents applications and licenses necessary
to conduct and material to its business (including, without limitation any such
licenses or rights described herein as being owned or possessed by the Company),
and there is no material claim or action by any person pertaining to, or
proceeding, pending or threatened, which challenges the exclusive rights of the
Company with respect to any trademarks, service marks, copyrights, service
names, trade names, patents, patent applications and licenses used in the
conduct of the Company’s businesses (including, without limitation, any such
licenses or rights described herein or in the Disclosure Documents as being
owned or possessed by the Company); the Company’s current products, services and
processes do not and will not infringe on any patents currently held by third
parties.


(n)           Other than disclosed in the Disclosure Documents, the Company is
not under any obligation to pay any material royalties or fees of any kind
whatsoever to any third party with respect to technology it has developed, used,
employs, or intends to use or employ.


(o)           Neither this Subscription Agreement, the Securities nor the
Disclosure Documents contains any untrue statement of a material fact or omits
to state any material fact required to be stated herein or therein or necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading.  All statements of material facts herein
or therein (including, without limitation, any attachment, exhibit or schedule
hereto or thereto) are true and correct as of the date hereof and will be true
and correct on the Closing Date.


(p)           The Company shall use the proceeds from the sale of the Securities
for payments on certain demand promissory notes made by the Lead Investor to the
Company, for the general operating expenses of the Company, and to cover
expenses of this offering.


(q)           Neither the Company, nor any of its respective officers,
directors, employees or agents, nor any other person acting on behalf of the
Company has, directly or indirectly, given or agreed to give any money, gift or
similar benefit (other than legal price concessions to customers in the ordinary
course of business) to any customer, supplier, employee or agent of a customer
or supplier, or official or employee of a customer or supplier, or official or
employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who is or may be in a position to help or hinder the
business of the Company (or assist it in connection with any actual or proposed
transaction) which (A) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (B) if not given in
the past, might have had a materially adverse effect on the assets, business
operations of the Company as reflected in any of the financial statements
delivered to the Investor, or (C) if not continued in the future, might
adversely affect the assets, business, operations or prospects of the Company.

 
5

--------------------------------------------------------------------------------

 


(r)           The minute books and corporate records of the Company contain a
complete summary of all meetings and actions of the officers, directors and
stockholders of the Company since the time of its incorporation (and of any
predecessor to the Company) and reflect all transactions referred to in such
minutes accurately in all respects.


(s)           The Company will, at its own expense, provide any and all legal
opinions required for the removal of the restrictive legend from any
certificates for Bridge Shares pursuant to Rule 144 promulgated under the
Act.  The Company shall bear all expenses incident to the legal opinions
requested.


(t)           Subject to all applicable federal and state securities laws, the
Company will facilitate all transfers between assignees of the Securities at the
Company’s expense.


(u)           The Company has not paid or promised to pay any form of
compensation to any unlicensed finders, whether in the form of finder’s fees,
origination fees, referral fees, or otherwise.


ARTICLE III
CONDITIONS TO THE INVESTOR’S OBLIGATIONS


The obligation of the Investor to purchase the Securities at the Closing is
subject to the following conditions:


(a)           The representations and warranties of the Company contained herein
shall be true and correct in all material respects on and as of the Closing
Date.


(b)           There shall be no preliminary or permanent injunction or other
order, decree or ruling issued by a court of competent jurisdiction or by a
governmental, regulatory or administrative agency or commission, nor any
statute, rule, regulation or order promulgated or enacted by any governmental
authority, prohibiting or otherwise restraining the sale or purchase of the
Securities.


(c)           At the Closing, the Investor shall be reasonably satisfied that:

 
6

--------------------------------------------------------------------------------

 


(i)           The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the state of its organization and
is duly qualified to do business and is in good standing in all jurisdictions in
which the failure to so qualify would have a material adverse effect on the
business of the Company.  To the best knowledge of the Company, no consent,
authorization or order of, and no filing with, any court, government agency or
other body is required for the issuance of the Securities by the Company, except
for compliance with any applicable federal and/or state Securities laws.  This
Subscription Agreement, the Financing Agreement, and the Securities have each
been duly and validly authorized, executed, and delivered by the Company.


(ii)           The Securities have been duly authorized and to the best
knowledge of the Company, the Securities are not and will not be subject to the
preemptive rights of any stockholder of the Company.


(iii)           The authorized capital stock of the Company and the outstanding
securities of the Company are as set forth herein and in the Disclosure
Documents.  There are no other securities issued and outstanding, or if such
securities do exist, that such securities have been duly authorized; all issued
and outstanding securities of the Company have been duly authorized.  Except as
set forth in the Disclosure Documents, the holders thereof have no rights of
rescission with respect thereto.  To the best knowledge of the Company, except
for transactions contemplated by this Subscription Agreement, the Securities,
and except as otherwise described in the Disclosure Documents and other
documents delivered in connection therewith, there are (A) no voting trusts or
agreements among, or irrevocable proxies executed by, stockholders of the
Company, (B) no existing rights of stockholders to require the Company to
register any securities of the Company or to participate with the Company in any
registration by the Company of its securities, and (C) no outstanding warrants,
options or rights to subscribe for or purchase any capital stock or other
securities from the Company.


(iv)           To the best knowledge of the Company other than as disclosed in
the Disclosure Documents, there is no litigation or government proceeding
pending against, or involving the properties or business of the Company which
might materially and adversely affect the value or the operation of the
properties or the business of the Company.


(v)           Neither the execution and delivery of this Subscription Agreement
nor the attachments hereto, nor the issue and sale of the Securities, nor the
consummation of any of the transactions contemplated therein, nor the compliance
by the Company with the terms and provisions thereof, has conflicted with or
will conflict with, or has resulted in or will result in any violation of the
provisions of the Articles of Incorporation or the Bylaws of the Company, or, to
the best knowledge of the Company, constituted or will constitute a default
under, or has resulted in or will result in the creation or imposition of any
lien, charge or encumbrance upon any material property or assets of the Company
pursuant to the terms of any  indenture, mortgage, deed of trust, note, loan or
credit agreement known to the Company, or any other agreement or instrument
evidencing an obligation for borrowed money known to the Company or any other
material agreement or instrument known to the Company, to which the Company is a
party or by which the Company may be bound, the violation of which would have a
material adverse effect on the Company, other than as described in the .


(d)           On or prior to each Closing, the Investor participating in such
Closing shall have been furnished such documents, certificates and opinions as
they may reasonably require for the purpose of enabling them to review or pass
upon the matters set forth herein, or in order to evidence the accuracy,
completeness or satisfaction of any of the representations, warranties or
conditions herein contained.

 
7

--------------------------------------------------------------------------------

 


(e)           Prior to each Closing, (i) there shall have been no material
adverse change nor development involving a prospective change in the condition,
prospects or the business activities, financial or otherwise, of the Company as
a whole, from the latest dates as of which such condition is set forth in this
Subscription Agreement and the Disclosure Documents; (ii) there shall have been
no transaction, not in the ordinary course of business, entered into by the
Company from the latest date as of which the financial condition of the Company
is set forth in this Subscription Agreement which is material to the Company and
which has not been disclosed to the Investor in writing; (iii) the Company shall
not be in default in any material respect under any provision of any instrument
relating to any outstanding indebtedness; (iv) no material amount of the assets
of the Company shall have been pledged or mortgaged; and (v) no action, suit or
proceeding, at law or in equity, shall have been pending or threatened against
the Company or affecting any of its respective properties or businesses before
or by any court of federal or state commission, board or other administrative
agency wherein an unfavorable decision, ruling or finding could materially
adversely affect the business, operations, prospects or financial condition or
income of the Company.


ARTICLE IV
CONDITIONS TO THE COMPANY’S OBLIGATIONS


The obligation of the Company to sell the Securities at each Closing is subject
to the following conditions:


(a)           The representations and warranties of the Investor contained in
the document entitled Investor Representations and Warranties Agreement attached
hereto shall be true and correct in material respects on and as of the Closing.


(b)           There shall be no preliminary or permanent injunction or other
order, decree, or ruling issued by a court of competent jurisdiction or by a
governmental, regulatory or administrative agency or commission, nor any
statute, rule, regulation or order promulgated or enacted by any governmental
authority, prohibiting or otherwise restraining the sale or purchase of the
Securities.


ARTICLE V
INDEMNIFICATION


(a)           The Company hereby agrees to indemnify and hold harmless the
Investor, their stockholders, directors, partners, employees, agents, attorneys
and each person, if any, who controls such Investor within the meaning of the
Act, against any and all losses, claims, damages or liabilities to which such
Investor or any such stockholder, director, partner, employee, agent, attorney
or controlling person may become subject, under the Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained herein, in the Securities, in the Disclosure
Documents, or in any statement made to or in any filing with the SEC or to or
with any state securities commission, bureau or office (including any amendments
thereto), or arise out of or based upon the omission or alleged omission to
state herein or therein a material fact required to be stated herein or therein
or necessary to make the statements herein or therein not misleading (unless
such statements are made or omitted in reliance upon and in conformity with
written information furnished to the Company with respect to the Investor by the
Investor expressly for use herein or therein or any amendment hereof or
supplement hereto), or any violation by the Company of the Act or state “blue
sky” laws, or any breach by the Company of its obligations, representations or
warranties hereunder or under the Securities.

 
8

--------------------------------------------------------------------------------

 


(b)           The Investor hereby agrees to indemnify and hold harmless the
Company and its respective stockholders, directors, employees, agents and each
person, if any, who controls any of the foregoing within the meaning of the Act,
against any and all losses, claims, damages or liabilities, to which the Company
or any of the Company’s stockholders, directors, employees, agents or
controlling persons may become subject, under the Act or otherwise, insofar as
such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any authorized written statement with respect to
the offering made by the Investor, its stockholders, directors, partners, agents
or employees, or any breach by such Investor of its obligations, representations
or warranties hereunder.


(c)           Promptly after receipt by an indemnified party under either
subparagraph (a) or (b), as the case may be, of the notice of commencement of
any action covered by subparagraph (a) or (b), such indemnified party shall
within ten business days notify the indemnifying party of the commencement
thereof; the omission by one indemnified party to so notify such indemnifying
party shall not relieve the indemnifying party of its obligations hereunder
except to the extent such indemnifying part has been materially prejudiced by
such omission, shall not relieve the indemnifying party of its obligation to
indemnify any other indemnified party that has given such notice and shall not
relieve the indemnifying party of any liability outside of this
indemnification.  In the event that any action is brought against the
indemnified party, and it shall notify the indemnifying party in a timely
manner, the indemnifying party will be entitled to participate in such action
and, to the extent it may desire, to assume and control the defense thereof with
counsel chosen by it.  After notice from the indemnifying party to such
indemnified party of its election to so assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under such
subparagraph for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof, but the indemnified
party may, at its own expenses, participate in such defense by counsel chosen by
it without, however, impairing the indemnifying party’s control of the
defense.  Notwithstanding anything to the contrary contained herein, the
indemnified party shall have the right to choose its own counsel and control the
defense of any action, all at the reasonable expense of the indemnifying party,
if (i) the employment of such counsel shall have been authorized in writing by
the indemnifying party in connection with the defense of such action at the
expense of the indemnifying party, (ii) the indemnifying party shall not have
employed counsel reasonably satisfactory to such indemnified party to have
charge of the defense of such action within a reasonable time after notice of
commencement of the action, or (iii) such indemnified party shall have
reasonably conclude that there may be defenses available to such indemnified
party that differ from the defenses available to the indemnifying party (in
which case the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party), in any of which events such
reasonable fees and expenses of one additional counsel (for all indemnified
parties) shall be borne by the indemnifying party (in the case of the Investor,
one additional counsel for Investor.  No settlement of any action or proceeding
against an indemnified party shall be made without the consent of the
indemnified party, which consent shall not be unreasonably withheld.

 
9

--------------------------------------------------------------------------------

 


(d)           In order to provide for just and equitable contribution under the
Act in any case in which (i) any indemnified party makes a claim for
indemnification pursuant to this paragraph but it is judicially determined (by
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of the time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case, notwithstanding the fact
the this paragraph provides for indemnification in such case, or
(ii)  contribution under the Act is required on the part of any such person in
circumstances for which indemnification is provided under this paragraph, then,
in each such case, the Investor shall contribute to the aggregate losses,
claims, damages or liabilities to which it may be subject (after any
contributions from others), and the Company shall be responsible for the
remaining portion thereof; provided, that in any such case, no person guilty of
a fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


ARTICLE VI
NOTICES


Any notice, request, instruction, or other document required by the terms of
this Subscription Agreement, or deemed by any of the Parties hereto to be
desirable, to be given to any other party hereto shall be in writing and shall
be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the Parties set forth below each
Party’s signature on this Subscription Agreement.  The persons and addresses set
forth below each Party’s signature on this Subscription Agreement may be changed
from time to time by a notice sent as aforesaid.  If notice is given by personal
delivery or overnight delivery in accordance with the provisions of this
Article, such notice shall be conclusively deemed given at the time of such
delivery provided a receipt is obtained from the recipient.  If notice is given
by mail in accordance with the provisions of this Article, such notice shall be
conclusively deemed given upon receipt and delivery or refusal.  If notice is
given by facsimile transmission in accordance with the provisions of this
Article, such notice shall be conclusively deemed given at the time of delivery
if during business hours and if not during business hours, at the next business
day after delivery, provided a confirmation is obtained by the sender.


ARTICLE VII
MISCELLANEOUS


(a)           This Subscription Agreement shall be governed by and construed and
interpreted in accordance with the laws of the state of New York, applicable to
contracts made and to be performed entirely therein, without giving effect to
the rules of conflicts of law.  The Parties agree that the courts in the City of
New York, State of New York shall have sole and exclusive jurisdiction and venue
for the resolution of all disputes arising under the terms of this Subscription
Agreement and the transactions contemplated herein.

 
10

--------------------------------------------------------------------------------

 


(b)           This Subscription Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns.


(c)           This Subscription Agreement represents the entire agreement
between the Parties relating to the subject matter hereof, superseding any and
all prior to contemporaneous oral and prior written agreements and
understandings.  This Subscription Agreement may not be modified or amended nor
may any right be waived except by a writing signed by the party against whom the
modification or waiver is sought to be enforced.


(d)           The warranties, representations, and covenants of the Company and
the Investor contained in or made pursuant to this Subscription Agreement shall
survive the execution and delivery of this Subscription Agreement and the
Closing.


(e)           The captions and headings contained herein are solely for
convenience of reference and do not constitute a part of this Subscription
Agreement.


(f)           There are no unlicensed finder fees owed in connection with the
sale of the Securities.


(g)           Each of the attachments hereto is hereby incorporated herein as if
each of such attachments were fully set forth herein in its entirety.  Each of
such attachments is hereby expressly made a part of this Subscription Agreement.


(h)           The terms of the offering and of the Securities may only be
amended or modified by the agreement of Investor subscribing for the Securities.


(i)           This Subscription Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The Parties agree that
this Subscription Agreement may be executed by facsimile or other form of
electronic signature and such signatures shall be deemed originals.


(j)           The Parties hereto acknowledge that Oswald & Yap LLP drafted this
Subscription Agreement and does not represent the Investor.  All Parties to this
Subscription Agreement have been given the opportunity to consult with counsel
of their choice regarding their rights under this Subscription Agreement.


[SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Subscription Agreement for the purchase of _________ Bridge Units
for $_________ ($25,000 per Bridge Unit) as of the date set forth below.


COMPANY:
 
Native American Energy Group, Inc.,
a Delaware corporation
       
By:
 
Its:
 
Address:
   
 

Fax Number: (___) ____-_______


INVESTOR:


1.
All Investors print and sign name here:
               
Print name of individual subscriber, custodian,
 
Signature of individual subscriber,
authorized person, or trustee
 
authorized person, or trustee
         
Date: _______________________________



2.
If investment is being made jointly or two signatures are required:

 

     
Print name of co-subscriber, authorized person,
 
Signature of co-subscriber, authorized
or co-trustee
 
person, or co-trustee
         
Date: _______________________________



3.           All Investors please print your mailing address, telephone number,
fax number, email address, and social security or federal employer
identification number:


Address:
   
Telephone:
                  
Fax:
            
     
     
Email:
             Social security or federal employer identification number:      

 


[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

 
 

--------------------------------------------------------------------------------

 